414 F.2d 282
UNITES STATES of America, Plaintiff-Appellee,v.Isidro S. ALDERETE, Defendant-Appellant.
No. 26577.
United States Court of Appeals Fifth Circuit.
Aug. 26, 1969.

Joseph L. Tita, Houston, Tex., Court appointed, for appellant.
Morton L. Susman, U.S. Atty., Ronald J. Blask, James R. Gough, Donald L. Stone, Asst. U.S. Attys., Houston, Tex., for appellee.
Before BELL and THORNBERRY, Circuit Judges, and CHOATE, District judge.
PER CURIAM:


1
Appellant was convicted on three counts involving violations of 21 U.S.C. 176a, importing marihuana, and 26 U.S.C. 4744(a)(2), transporting and concealing marihuana by a transferee not having paid the transfer tax.  Subsequent to oral argument in this case, the Supreme Court handed down its decisions in Leary v. United States, 395 U.S. 6, 89 S. Ct. 1532, 23 L. Ed. 2d 57, and in United States v. Covington, 395 U.S. 57, 89 S. Ct. 1559, 23 L. Ed. 2d 94.  The Government concedes that in light of these decisions by the Supreme Court the convictions should be reversed.  We agree.  Accordingly, the case is remanded to the District Court for dismissal.


2
Reversed and remanded.